DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT
                              July Term 2014

                              BOBBY AKIEN,
                                Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D13-4469

                          [August 13, 2014]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Sandra K. McSorley,
Judge; L.T. Case No. 502006CF012797A.

  Bobby Aiken, Malone, Pro Se.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Laura Fisher,
Assistant Attorney General, West Palm Beach, for appellee.


PER CURIAM

  Affirmed. See Schwenn v. State, 898 So. 2d 1130 (Fla. 4th DCA 2005).

TAYLOR, GERBER and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.